Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Applications JP 2018-073079 filed on 4/5/18.  It is noted that Applicant has filed a certified copy of the application.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MASAKI, Pub. No:  US 2016-0143520; TAKAO, Pub. No:  US 2014-0008672; YASUDA, Pub. No.: US 2012-0075449) does not teach nor suggest in detail the limitations: 
“A light-emission amount control method for a light source apparatus for endoscope, the method being adapted to individually control light emitting states of a first light source configured to generate blue light included in illumination light for irradiating living organism tissue in a subject, a second light source configured to generate green light included in the illumination light, and a third light source configured to generate red light included in the illumination light, the method comprising: performing, when a light-emission amount of the second light source is less than or equal to 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MASAKI does not teach or suggest in detail that when a light-emission amount of a second light source is greater than the predetermined light-emission amount, the system performs a second light-emission amount control of changing the light-emission amount of the third light source by a method different from the first light-emission amount control while changing the light-emission amount of each of the first light source and the second light source by a method similar to the first light-emission amount control so as to allow the color balance of light of each color included in the illumination light to become a color balance different from the predetermined color balance.  The prior art is also silent as to the color balance of light of each color included in the illumination light to be different from the predetermined color balance and light source by a method similar to the first light-emission amount control so as to allow a first light source configured to generate light for irradiating living organism tissue in a subject as well as silent as to performing, in the first light-emission amount control, a control of gradually increasing the light-emission amount of each of the first light source, the second light source, and the third light source at a first increase rate.  Finally, the prior art does not teach performing, in the second light-emission amount control, a control of gradually increasing the light-emission amount of each of the first light source and the second light source at the first 
MASAKI only teaches a light source apparatus for endoscope that includes a first, second and third light source.  The first, second and third light sources generate a blue, green and red light, respectively.  Each light generates its respective color light as illumination light for irradiating a subject. The prior art also includes a light source control circuit that can individually control the light-emitting states of each of the first, second and third light sources.  Finally, the prior art teaches that a first light-emission amount control of changing a light-emission amount of each of the light sources so as to allow a color balance of light of each color included in the illumination light to be maintained at a predetermined color balance.  The closest NPL prior art from an update search OSANLOU (OSANLOU, “Full color holographic endoscopy”, 2013) only discloses general color balancing techniques for the individual light sources used in illumination during endoscopy but is silent to at least performing, in second light-emission amount controls, a control of gradually increasing the light-emission amount of each of the first light source and the second light source at the first increase rate and a control of gradually increasing the light-emission amount of the third light source at a second increase rate smaller than the first increase rate.
Whereas, as stated above, Applicant’s claimed invention includes when a light-emission amount of a second light source is greater than the predetermined light-emission amount, the system performs a second light-emission amount control of changing the light-emission amount of the third light source by a method different from  performing, in the first light-emission amount control, a control of gradually increasing the light-emission amount of each of the first light source, the second light source, and the third light source at a first increase rate.  Finally, claims recite performing, in the second light-emission amount control, a control of gradually increasing the light-emission amount of each of the first light source and the second light source at the first increase rate and a control of gradually increasing the light-emission amount of the third light source at a second increase rate smaller than the first increase rate. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Claims 1-2, 4-8 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481